Citation Nr: 0519065	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-18 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to a disability rating in excess of 30 percent 
for residuals of a right knee arthroplasty.

Entitlement to a disability rating in excess of 10 percent 
for right hip arthritis with trochanteric bursitis.

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee.

Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.  He was awarded the Air Medal with two Oakleaf 
Clusters, among other medals, honors, and citations.  In the 
capacity of aerial gunner and airplane mechanic, he flew 
twenty-two missions over occupied territory in Europe during 
World War II.

In June 2005, the veteran's appeal was advanced on the 
Board's docket.  As such, it has received expedited treatment 
and review.


FINDINGS OF FACT

1.  The veteran's right knee disability following knee 
replacement surgery is manifested by chronic residuals 
consisting of severe painful motion and weakness in his right 
leg.  

2.  The medical evidence of record does not demonstrate 
limitation of right hip motion to the extent which would 
warrant the assignment of a higher disability rating for 
right hip osteoarthritis with bursitis.

3.  The medical evidence of record does not demonstrate 
limitation of left knee motion to the extent which would 
warrant the assignment of a higher disability rating for 
degenerative joint disease of the left knee.

4.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  A 60 percent disability rating is warranted for the 
veteran's right knee disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2004).

2.  A disability rating in excess of 10 percent is not 
warranted for the veteran's right hip disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5251, 5252, 5253 (2004).

3.  A disability rating in excess of 10 percent is not 
warranted for the veteran's left knee disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2004).

4.  A total disability rating based upon individual 
unemployability due to service-connected disability is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran injured his knees when his airplane 
was shot down over Poland during World War II.  Surgery to 
repair torn cartilage in his right knee was performed in 
September 1945, prior to his separation from service.  
Service connection for residuals of the right knee injury was 
granted upon his discharge from service.  Service connection 
for his right hip arthritis and left knee arthritis, as 
secondary to the original right knee injury was granted many 
years later.  In October 1999, the veteran underwent right 
knee replacement surgery.  He is now before the Board 
requesting increased ratings for each service-connected 
disability and entitlement to a total disability rating based 
upon individual unemployability due to his service-connected 
disabilities.
 

Duties to notify and assist.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

The VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  A claimant must be informed 
of the evidence necessary to substantiate a claim, and of the 
claimant's and VA's respective obligations in identifying and 
obtaining different types of evidence, and be requested to 
submit any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim, of his and the VA's 
respective responsibility to identify and obtain such 
evidence, and he has been requested to submit any evidence 
supporting his claims to the VA in letters dated in July 
2003, October 2003, and May 2004.  He was informed of the 
laws and regulations governing his claim as well as the 
substance of the regulations implementing the VCAA in 
Statements of the Case provided in July 2003 and July 2004.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  With regard to the duty to 
assist in developing evidence to support the veteran's claim, 
the Board notes that private medical records have been 
obtained in support of his claims, and that he has been 
provided with VA medical examinations pertaining to his 
service connected disabilities.  Additionally, the veteran 
himself has obtained and submitted medical opinions and 
statements from his private physicians.  The veteran's 
representative has submitted additional argument, but neither 
the representative nor the veteran have identified any 
additional evidence to be obtained prior to a decision on the 
veteran's claims.  

Governing laws and regulations

Disability evaluations are assigned to reflect levels of 
current disability. The percentage ratings contained in the 
VA Rating Schedule, 38 C.F.R. Part 4, represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

A disability of the musculoskeletal system is measured by the 
effect on ability to perform the normal working movements of 
the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion in assigning the most accurate 
disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does 
not require a separate rating for pain, it does provide 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  The RO and the Board 
have a special obligation to provide a statement of reasons 
or bases pertaining to § 4.40 in rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The provisions 
of 38 C.F.R. § 4.10 mandate that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects 
of the disability upon the person's ordinary activity.

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
with joint or periarticular pathology and unstable joints due 
to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  The Court has held that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

In rating service-connected disability, the provisions of 
38 C.F.R. § 4.1 require that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 mandates that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects 
of the disability upon the person's ordinary activity.  

The minimum disability rating provided following knee 
replacement surgery is 30 percent.  When the surgery results 
in chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent disability 
rating is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5055.  A 100 percent disability rating is assigned for one 
year following the surgery; we note that the veteran was 
properly given this rating from October 1999, the date of his 
surgery, until December 2000, when the rating was reduced to 
30 percent.  The question before the Board at this point does 
not involve the temporary 100 percent rating, but rather 
whether the 30 percent disability rating is most reflective 
of his current level of functioning, including pain.

Degenerative arthritis of traumatic origin and otherwise, 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Limitation of thigh extension to 5 degrees is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5251.  Limitation of thigh flexion to 45 degrees is rated as 
10 percent disabling.  Limitation of thigh flexion to 
30 degrees is rated as 20 percent disabling.  Limitation of 
thigh flexion to 20 degrees is rated as 30 percent disabling.  
Limitation of thigh flexion to 10 degrees is rated as 
40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.  Limitation of thigh abduction, resulting in loss of 
motion beyond 10 degrees is rated as 20 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5253.

Limitation of knee motion is rated utilizing the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 provides that limitation of flexion to 
60 degrees is rated as noncompensable, limitation of flexion 
to 45 degrees is rated as 10 percent disabling, limitation of 
flexion to 30 degrees is rated as 20 percent disabling, and 
limitation of flexion to 15 degrees is rated as 30 percent 
disabling.  Diagnostic Code 5261 provides that limitation of 
extension to 5 degrees is rated as noncompensable, limitation 
of extension to 10 degrees is rated as 10 percent disabling, 
limitation of extension to 15 degrees is rated as 20 percent 
disabling, limitation of extension to 20 degrees is rated as 
30 percent disabling, limitation of extension to 30 degrees 
is rated as 40 percent disabling, and limitation of extension 
to 45 degrees is rated as 50 percent disabling.  Plate II in 
38 C.F.R. § 4.71 provides a pictorial depiction of knee 
flexion and extension between zero and 140 degrees.

Impairment of either knee with slight recurrent subluxation 
or lateral instability, warrants a 10 percent evaluation.  A 
20 percent evaluation requires moderate recurrent subluxation 
or lateral instability, while a 30 percent evaluation may be 
assigned upon a showing of severe recurrent subluxation or 
lateral instability.  38 C.F.R. Part 4, Diagnostic Code 5257.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  38 C.F.R. § 4.15.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose, ibid.  

Analysis

	Right knee

Since the original injury in service, the veteran has 
undergone two surgical procedures to his right knee.  Surgery 
to repair torn cartilage in his right knee was performed in 
September 1945, prior to his separation from service.  Right 
knee replacement surgery was accomplished in October 1999.  
As noted above, a 100 percent disability rating was assigned 
after the 1999 surgery, according to the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  This total rating 
was reduced to 30 percent, effective in December 2000.  
Although the veteran filed a timely notice of disagreement 
with the decision to assign a 30 percent rating, he failed to 
file a timely substantive appeal.  The current claim for a 
disability rating in excess of 30 percent was received in May 
2002.

Governing regulation provides that a 60 percent disability 
rating is to be assigned when knee replacement surgery 
results in chronic residuals consisting of severe painful 
motion or weakness in the affected leg.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  Upon review of the record, the Board 
finds that the veteran's right knee disability is indeed 
characterized by severe painful motion and weakness in the 
right leg.  

The veteran himself has repeatedly characterized his right 
knee as very painful and states that he occasionally falls 
due to weakness in the leg.  These impressions are confirmed 
in the medical records, which reflect degenerative joint 
disease of the right knee with a replacement artificial knee.  
Range of right knee motion is restricted.  On VA examination 
in October 2002, the veteran had 102 degrees of right knee 
flexion, out of a normal 140 degrees.  The physician also 
noted instability and weakness, with abnormal movement, 
guarding of movement, and a slight limp.  The report of a 
December 2003 VA examination, which was conducted for the 
purpose of evaluating the veteran's left knee, contains a 
notation that after the right knee replacement, the veteran 
continues to have pain in the right knee while walking.  In a 
September 2004 letter and an October 2004 letter, two of the 
veteran's treating physicians stated that the veteran cannot 
walk over a half block due to his knee problems.

Based upon this medical evidence, coupled with the veteran's 
own credible statements, the Board holds that a 60 percent 
disability rating for the veteran's right knee disability 
more appropriately reflects the actual level of impairment in 
the right knee, post-surgery.  We note that a 60 percent 
disability rating represents the maximum schedular rating 
assignable following the expiration of one year after the 
surgical implantation of the prosthesis.

	Right hip

Service connection for the right hip was granted effective in 
October 1992, as secondary to the service-connected right 
knee injury.  Currently, since the inception of the current 
appeal for an increased disability rating, the medical 
evidence of record reflects that the veteran continues to 
suffer from osteoarthritis and chronic bursitis in his right 
hip.  He has pain and decreased range of motion in the right 
hip.  He takes prescription medication for the arthritis in 
his right hip and left knee.  

During the October 2002 VA examination, he had flexion of 
109 degrees out of 125 degrees in his right hip.  He had 
extension of 29 degrees, beyond the norm of 25 degrees.  
Abduction was limited to 41 degrees out of 45 degrees.  The 
examiner also noted limited adduction, as well as external 
and internal rotation of the right hip.  A diagnosis of 
"degenerative joint disease of the right hip, with loss of 
function due to pain" was rendered.

A September 2003 statement from one of the veteran's private 
physicians reflects that the veteran's right hip pain and 
trochanteric bursitis is associated with the injuries in 
service.  The physician noted that the veteran has ongoing 
symptoms which are treated with recurrent injections.  He 
gets some temporary relief from the injections but continues 
to have chronic problems with daily activities and difficulty 
walking due to the hip and his knees.  

Multiple X-ray studies contained in the record confirm the 
diagnosis of osteoarthritis of the right hip.  The report of 
the December 2003 VA examination contains a notation of 
tenderness over the right greater trochanter.  

As explained above, degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  In this 
case, the veteran's limitation of right hip motion is 
objectively confirmed by satisfactory evidence of painful 
motion, observed by his own physicians and by VA examiners.  
Additionally, he suffers from bursitis in the hip.  While his 
hip pain and limitation of motion are documented for the 
record, in applying the rating criteria for limitation of hip 
motion, his motion is not so limited as to warrant the 
assignment of a disability rating in excess of the already-
assigned 10 percent rating.  In other words, the medical 
evidence of record does not demonstrate that he has 
limitation of right thigh flexion to 30 degrees or less, to 
warrant the assignment of a higher disability rating under 
Diagnostic Code 5252.  Likewise, the medical evidence does 
not demonstrate limitation of thigh abduction beyond 
10 degrees, to warrant the assignment of a higher disability 
rating under Diagnostic Code 5253.  Thus, given the governing 
rating criteria, the currently-assigned 10 percent disability 
rating is the most appropriate rating, reflecting his current 
level of impairment from the service-connected hip 
disability.  The preponderance of the evidence is against the 
assignment of a higher disability rating for his right hip 
impairment.

	Left knee

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for his left knee disability 
following the initial award of service connection for left 
knee degenerative joint disease, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection, July 2003, until the present.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In a September 2003 statement, one of the veteran's private 
physicians explained that the veteran's altered gait over the 
years has caused him to place more pressure on the left knee, 
resulting in some "moderate changes of osteoarthritis" in 
the left knee.  The report of a December 2003 VA examination 
reflects that the veteran has had pain in his left knee over 
the past twenty to thirty years, due to the compensatory use 
of his left leg to protect the right leg.  Upon physical 
examination, the left knee had range of motion from 0 to 100 
degrees, with slight tenderness of the joint.  X-ray studies 
were interpreted as normal; nevertheless, the examiner 
rendered a diagnosis of degenerative joint disease of the 
left knee, with mild loss of function due to pain.  

As noted above, in letters of September 2004 and October 
2004, two of the veteran's treating physicians stated that 
the veteran cannot walk over a half block due to his knee 
problems.

As explained above, degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  In this 
case, the veteran's limitation of left knee motion is 
objectively confirmed by satisfactory evidence of painful 
motion, observed by his own physicians and by VA examiners.  
While his left knee pain and limitation of motion are 
documented for the record, in applying the rating criteria 
for limitation of knee motion, his motion is not so limited 
as to warrant the assignment of a disability rating in excess 
of the already-assigned 10 percent rating.  In other words, 
the medical evidence of record does not demonstrate that he 
has limitation of left knee flexion to 30 degrees or less, to 
warrant the assignment of a higher disability rating under 
Diagnostic Code 5260.  Likewise, the medical evidence does 
not demonstrate limitation of left knee extension to 15 
degrees or more, to warrant the assignment of a higher 
disability rating under Diagnostic Code 5261.  Thus, given 
the governing rating criteria, the currently-assigned 10 
percent disability rating is the most appropriate rating, 
reflecting his current level of impairment from the service-
connected left knee disability.  The preponderance of the 
evidence is against the assignment of a higher disability 
rating for his left knee impairment.

Unemployability

The unemployability benefit was previously denied because the 
veteran's overall service-connected disability rating did not 
meet the criteria set forth in 38 C.F.R. § 4.16(a); that is 
he did not have a single disability rated at 60 percent or 
more, or one disability rated at 40 percent or more, with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  However, now that the Board has 
granted a 60 percent disability rating for the veteran's 
service-connected right knee disability, that analysis 
changes.  The evidence that the veteran is unable to work, 
without regard to his advancing age, due to his service-
connected disabilities is uncontested.  His own credible 
statements and those of his physicians all support his 
inability to maintain gainful employment due to the injuries 
sustained in service and their sequellae.  In short, then, 
the veteran now meets the rating criteria set forth in 
38 C.F.R. § 4.16(a) and he is shown to be unemployable due to 
these very disabilities.  The evidence thus supports a grant 
of a total disability rating due to individual 
unemployability due to service-connected disabilities.


Continued on next page



ORDER

A 60 percent disability rating for residuals of a right knee 
arthroplasty is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A disability rating in excess of 10 percent for the veteran's 
right hip disability is denied.  

A disability rating in excess of 10 percent for the veteran's 
left knee disability is denied.  

A total disability rating based upon individual 
unemployability due to service-connected disability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  




	                        
____________________________________________
	M. W. Greenstreet
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


